Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Information Disclosure Statement


The information disclosure statement (IDS) submitted on 12/31/2020, 08/05/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.		
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the dimension of the outputted laser beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

				   Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2,5-12,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graushar US 8625152 (fig.19) in view of Graushar US ‘152 (fig.10) in further view of Gmeiner US 20090323753.

Graushar(fig.19) teaches:
1. A laser ablation marking system for providing an image to a web of packaging material (fig.19, 502; col.7, line 4-15;laser ablate a certain color of ink which is layer of printed material as coat on the substrate to form graphic; col.11, line 26-27; laser ablation may print variable data as bar codes; col.4, line 16-22; packaging includes flat cardboard), comprising: at least one marking device having at least one laser (fig.19, 516; laser), and a controller (fig.19,519; processing circuit) being connected to the marking device (fig.19, 516).

9.The marking system according to claim 1, wherein the dimension of the outputted laser beam, when hitting the web of packaging material, is 1 mm2 or less (col.10, line 12-13; a laser may be used to ablate ink at a width of less than a picometer, nanometer, micrometer, or millimeter;  it would be obvious for the dimension of the outputted laser beam can reach 1 mm2 or less on the packaging material when the width of laser beam less than a picometer, nanometer, micrometer).

Graushar(fig.19) teaches the invention as discussed above, but is silent on a plurality of light outputs (claim 1,5,6), power output (claim 2, 17) and number of output lights (7,18).

	
Graushar (fig.10) teaches:
Regarding claim 1, laser comprising a plurality of light outputs (fig.10. 444; matrix lasers array configuration, it would be obvious for matrix lasers array configuration has laser outputs) arranged in the cross-wise direction (fig.10, 444; laser array configuration in the cross-wise direction (arrow) of the packaging material) of the web of packaging material, each light output having a power output of at least 60 W and being configured to emit light to provide laser ablation (col.7,line 50-60, in particular line 53 ; one type of CO2 laser has power 60W is used for laser ablation).

2. The marking system according to claim 1, wherein each light output has a power output in the range of 60 - 1000 W (col.7, line 50-60, in particular line 53; one type of CO2 laser has power 60 W is used for laser ablation).

17.The marking system according to claim 2, wherein each light output has a power output in the range of 60 to 500 W (col.7, line 50-60, in particular line 53; one type of CO2 laser has power 60 W is used for laser ablation).	

5. The marking system according to claim 1, wherein the plurality of light outputs are arranged in a linear array (fig.10, 444).

6. The marking system according to claim 5, wherein the linear array extends in a direction being perpendicular to the travel direction of the web of packaging material (fig.10,444; the three rows of linear array 444 are perpendicular to the travel direction of packaging material (arrow direction); in addition the laser outputs in a linear array are also perpendicular to the travel direction of packaging material (arrow direction)).

7.The marking system according to claim 1, wherein the number of light outputs is above fifteen (fig.10, 444).

18.The marking system according to claim 7, wherein the number of light outputs is above twenty (fig.10. 444).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar(fig.19) by using a more than twenty lasers with each output power 60W as taught by Graushar(fig.10) in order to providing a large laser ablation capability with enough laser power, thereby allowing for more variable or complicated image or code to be printed at a faster speed.

Graushar(fig.19) in view of Graushar (fig.10) teaches the invention as discussed above, but is silent on controller individually controlled light outputs and output base on speed of  packaging material(claim 1), optical fiber (claim 8), active in pulse manner and output is individually controlled (claim 10,11), each light output binary to either emit light or not (claim 12).

Gmeiner teaches:
Regarding claim 1, individually controlled light outputs (claim 10, the individual laser light sources can be controlled independently of one another).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar(fig.19) in view of Graushar(fig.10) by using making control unit to generate individual signals of laser beam system as taught by Gmeiner in order to controlling each laser diode to form desired image; individually control laser output is able to form varies image, graphic, barcode by laser array when packaging material travel pass the laser ablation, thereby increasing the production. 	

Regarding claim 1, the controller configured to control the light outputs based on the speed (page.2, para.0037, line 1-6; a central control device controls the transport device 5 and connected to the control device 28; depending on a transport speed of the containers, it is possible to control the power of the individual laser light sources 4 a, 4 b, 4 c., therefore the power output 8a, 8b, 8c also will be indirectly controlled by control device) of the web of packaging material (see Graushar(19); col.4, line 16-22) such that the emitted light will always hit the web of packaging material (see Graushar (fig.19); col.19, line 43-46) at the same angle (fig.1, 8a to 8c; page.2, para.0033; line 11-16. laser output body are fixed arrange in housing 12 perpendicular to the material always emit at same angle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar(fig.19) in view of Graushar(fig.10) by using central control device communicate with control device and laser always hit material at same angle as taught by Gmeiner in order to controlling the power of laser source depend on the speed of transport material, thereby high power of laser source is able to ablate the material faster is relative to the high speed transportation; since there are plurality of lasers in a row, each laser only emits at a specific spot, therefore, increasing the speed of laser processing without changing angle. 

8.The marking system according to claim 1, wherein each light output is connected to an optical fiber having a distal end at which a laser beam is allowed to exit (fig.1, 6a,6b,6c; optic fiber having distal end connect with laser is allowed to exit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar(fig.19) in view of Graushar(fig.10) by optical fiber as taught by Gmeiner in order to extending the output of laser beam directly to the specific spot; the actual laser light sources can be positioned at a different location than the light discharge bodies, resulting in a greater spatial independence for the apparatus (page.1, para.0009).

10.The marking system according to claim 1, wherein the controller is configured to activate the marking device in a pulsed manner (page.1, para.0013-0014; laser light sources may be light sources that emit pulsed radiation; examiner note: activate the laser in a pulsed manner, which can be interpreted as activating the laser to operate in a pulsed manner, which it does if it's a pulsed laser; since laser is controlled by control device (28), therefore, the laser is activated by control device(28) as pulsed manner).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Graushar(fig.19) in view of Graushar(fig.10) by pulsed radiation as taught by Gmeiner in order to emitting pulsed laser beam for inscribe material; pulsed laser beam is activated by control device as pulsed manner provides varies way to form desired image/graphic on the material, in particular, for spot only require a certain dot for image; thereby, it satisfies any requirement of laser processing.

11.The marking system according to claim 10, wherein for each pulse, the plurality of light outputs are controlled individually (claim 10, the individual laser light sources can be controlled independently of one another).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar(fig.19) in view of Graushar(fig.10) by using making control unit to generate individual signals of laser beam system as taught by Gmeiner in order to controlling each laser diode to form desired image; individually control laser output is able to form varies image, graphic, barcode by laser array when packaging material travel pass the laser ablation, thereby increasing the production.

12.The marking system according to claim 1, wherein the controller is configured to controlling each light output binary to either emit light or not (page.1,para.0012, line 6-9; the individual laser light sources for producing certain imprints do not have to be activated simultaneously, but rather activation can take place in a manner offset over time; page.1,para.0013, line 4-7; all of the light discharge bodies are respectively offset relative to one another, wherein this procedure also means that all of the laser light sources can be activated at different points in time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar(fig.19) in view of Graushar(fig.10) by using offset laser output as taught by Gmeiner in order to controlling each laser diode to form desired image; individually control laser output is able to form varies image, graphic, barcode by laser array when packaging material travel pass the laser ablation, thereby increasing the production.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graushar US 8625152 (fig.19) in view of Graushar US ‘152 (fig.10) in further view of Gmeiner US20090323753 and in further view of Graushar US ‘152 (fig.1).

Graushar(fig.19) in view of Graushar (fig.10) in further view of Gmeiner teaches the invention as discussed above, but is silent on coating device and upstream of marking device (claim 3,4).

Graushar US ‘152 (fig.1) teaches:
3. The marking system according to claim 1, further comprising at least one coating device (fig.1, 14,16,18,20; printing units) configured to provide a coated area (fig.1, 12; a printing line 10 for printing a multi-color image upon a web 12; it is noted that any colors of ink may be used for web-offset printing, and more or less than four print units may be used) onto the web of packaging material (see Graushar(fig.19) packaging discussed above; examiner note: the entire web 12 is printed as a coated area).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Graushar(fig.19) in view of Graushar(fig.10) in further view of Gmeiner by using printing units as taught by Graushar(fig.1) in order to providing coat the packaging material to form a layer for subsequence process as laser ablate to form desired graphic or barcode.

4. The marking system according to claim 3, wherein the at least one coating device is arranged upstream the at least one marking device (fig.1, printing unit (coating device) is arranged upstream the ablation apparatus 30).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Graushar(fig.19) in view of Graushar(fig.10) in further view of Gmeiner by using printing units upstream of laser as taught by Graushar(fig.1) in order to providing coat the packaging material to form a layer for subsequence process as laser ablate to form desired graphic or barcode; coating before laser ablation that allow the laser to ablate the coating layer instead of packaging material, it can be modified/ablate out by laser if the graphic/barcode need to be changed without using new packaging material, thereby beneficially save the product cost.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graushar US 8625152 (fig.19) in view of Graushar US ‘152 (fig.10) in further view of Gmeiner US20090323753 and in further view of Graushar US ‘152 (fig.24).

Graushar(fig.19) in view of Graushar (fig.10) in further view of Gmeiner teaches the invention as discussed above, but is silent on ablate selected parts on coating substance by controller (claim 13), ablate whole layer of selected parts on coating substance (claim 14), ablate part layer of selected parts on coating substance (claim 15) .

Graushar US ‘152 (fig.24) teaches:
13.The marking system according to claim 1, wherein the controller is configured to controlling the marking device in order to ablate selected parts of a coating substance arranged on a coated area on said web of packaging material (col. 20, line 36-42; a material or layer to be ablated is applied to the packaging. The material or layer may comprise any substance (e.g., ink, etc.) and may be applied using any technique (e.g., web offset printing, etc.). At step 2314, the energy source is controlled to ablate the material to print fixed and/or variable data; examiner note: fig.24 is a method for printing data on packaging with the system of FIG. 19, therefore, the processing circuit control the laser to print(ablate) at a coating (ink) substance at a certain area (selected parts)).

14.The marking device according to claim 13, wherein the controller is configured to controlling the marking device to ablate the entire layer of coating substance at said selected parts (col. 20, line 36-42; a material or layer to be ablated is applied to the packaging. The material or layer may comprise any substance (e.g., ink, etc.) and may be applied using any technique (e.g., web offset printing, etc.). At step 2314, the energy source is controlled to ablate the material to print fixed and/or variable data; col.11,line 32-33; if there is an ink splot or error on the printing plate of the web offset printing, a laser can be used to ablate out).

15.The marking device according to claim 13, wherein the controller is configured to controlling the marking device to ablate only a part of the layer of coating substance at said selected parts (col. 20, line 36-42; a material or layer to be ablated is applied to the packaging. The material or layer may comprise any substance (e.g., ink, etc.) and may be applied using any technique (e.g., web offset printing, etc.). At step 2314, the energy source is controlled to ablate the material to print fixed and/or variable data; col.11, line 26-27; laser ablation may print variable data as bar codes; bar codes is considered as a part of selected parts of coating substance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Graushar(fig.19) in view of Graushar(fig.10) in further view of Gmeiner by using laser ablation is controlled by processing circuit to ablate partially or entire of selected parts of coating substance as taught by Graushar(fig.24) in order to forming a desire graphic/barcode on the packaging material.   

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graushar US 8625152 (fig.19) in view of Graushar US ‘152 (fig.10) in further view of Gmeiner US20090323753 and in further view of Graushar US ‘152 (fig.24).

Graushar(fig.19) teaches:
16. A method for providing an image to a web of packaging material (col.7, line 4-15;laser ablate a certain color of ink which is layer of printed material as coat on the substrate to form graphic), comprising; providing at least one marking device having at least one laser (fig.19, 516; laser); providing a controller being connected to the marking device (fig.19,519; processing circuit) being connected to the marking device (fig.19, 516). 

Graushar(fig.19) teaches the invention as discussed above, but is silent on a plurality of light outputs and power of outputs.

Graushar(fig.10) teaches:
Regarding claim 16, a plurality of light outputs (fig.10. 444; matrix lasers array configuration include laser outputs) connected to said at least one laser, wherein each light output is configured to emit light having a power output of at least 60 W in order to provide laser ablation (col.7,line 53; one type of CO2 laser has power 60 W is used for laser ablation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar(fig.19) by using a more than twenty lasers with each output power 60W as taught by Graushar(fig.10) in order to providing a large laser ablation capability with enough laser power, thereby allowing for more variable or complicated image or code to be printed at a faster speed.

Graushar(fig.19) in view of Graushar(fig.10) teaches the invention as discussed above, but is silent on controller individually controlled light outputs and output base on speed of  packaging material.

Gmeiner teaches:
Regarding claim 16, individually controlled (claim 10, the individual laser light sources can be controlled independently of one another). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar(fig.19) in view of Graushar(fig.10) by using making control unit to generate individual signals of laser beam system as taught by Gmeiner in order to controlling each laser diode to form desired image; individually control laser output is able to form varies image, graphic, barcode by laser array when packaging material travel pass the laser ablation, thereby increasing the production. 	

Regarding claim 16, configured to control the light outputs based on the speed (see Gmeiner, page.2, para.0037, line 1-6; a central control device controls the transport device 5 and connected to the control device 28; depending on a transport speed of the containers, it is possible to control the power of the individual laser light sources 4 a, 4 b, 4 c., therefore the power output 8a, 8b, 8c also will be indirectly controlled by control device) of the web of packaging material (see Graushar(19); col.4, line 16-22); such that the emitted light will always hit the web of packaging material (see Graushar(19); col.4, line 16-22) at the same angle (fig.1, 8a to 8c; page.2, para.0033; line 11-16. laser output body are fixed arrange in housing 12 perpendicular to the material always emit at same angle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Graushar(fig.19) in view of Graushar(fig.10) by using central control device and control device as taught by Gmeiner in order to controlling the power of laser source depend on the speed of transport material, thereby high power of laser source is able to ablate the material faster is relative to the high speed transportation.

Graushar(fig.19) in view of Graushar (fig.10) in further view of Gmeiner teaches the invention as discussed above, but is silent on ablate selected parts on coating substance by controller.

Graushar(fig.24) teaches:
Regarding claim 16, controlling at least one of the light outputs to emit light in order to ablate selected parts of a coating substance arranged on a coated area on said web of packaging material (col. 20, line 36-42; a material or layer to be ablated is applied to the packaging. The material or layer may comprise any substance (e.g., ink, etc.) and may be applied using any technique (e.g., web offset printing, etc.). At step 2314, the energy source is controlled to ablate the material to print fixed and/or variable data; note: fig.24 is a method for printing data on packaging with the system of FIG. 19, therefore, the processing circuit control the laser to print(ablate) at a coating(ink) substance at a certain area(selected parts)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Graushar(fig.19) in view of Graushar(fig.10) in further view of Gmeiner by using laser ablation is controlled by processing circuit to ablate the selected parts of coating substance as taught by Graushar(fig.24) in order to forming a desire graphic/barcode on the packaging material.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary, Jimmy Chou can be reached on (571)270-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761